Filed 1/13/15 P. v. Fordley CA4/1
                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                          STATE OF CALIFORNIA



THE PEOPLE,                                                            D065703

         Plaintiff and Respondent,

         v.                                                            (Super. Ct. No. SCD251846)

JOHN FREDRICK FORDLEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Eugenia A. Eyherabide, Judge. Affirmed.

         Theresa Osterman Stevenson, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance by Plaintiff and Respondent.



         In December 2013, John Fredrick Fordley pleaded guilty to assault, being a

felon in possession of a firearm, making a criminal threat, attempting to dissuade a

witness, unlawfully taking a vehicle, evading an officer and burglary. At the

sentencing hearing, based on Fordley's request, the parties stipulated to modification of
the plea agreement to strike a provision to not prosecute another individual. In

accepting this modification, the court explained to Fordley that the District Attorney

could file charges against that individual, but there was no promise that charges would

be filed.

        The trial court imposed a 10-year sentence, comprised of the middle term of six

years for the assault charge, plus one-third the middle term, or 8 months, consecutive,

for each of the other six counts. Fordley was awarded a total of 76 days credits,

comprised of 38 actual days and 38 days of Penal Code section 4019 credits.

(Undesignated statutory references are to the Penal Code.) He was ordered to pay

victim restitution, in an amount to be determined, and ordered to pay certain fines and

fees.

        In January 2014, Fordley sent a letter to the court, complaining, among other

things, that he was coerced into entering his plea and wanted to withdraw his plea.

                                     DISCUSSION

        Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Under Anders v. California (1967) 386 U.S. 738, he listed as possible but not arguable

issues, whether (1) his notice of appeal should be liberally construed as to render his

challenges to his plea and judgment, as detailed in his letter to the court, cognizable on

appeal, (2) if so, was his waiver of his constitutional rights voluntary and knowing,

(3) did the court abuse its discretion in ordering a stipulated amount in victim

                                            2
restitution, and (4) are his plea, sentence or restitution orders invalid as a result of

ineffective assistance of counsel.

         Fordley filed a letter brief claiming (1) his attorney did things he did not want

her to do, including speaking to the codefendant and breaking attorney-client

confidentiality, (2) he was under duress and on medications when the court accepted

his guilty plea, and (3) the district attorney was biased against him and lied. Fordley

does not support his contentions with any argument or citations. Under People v.

Kelly (2006) 40 Cal.4th 106, we have independently reviewed the record for potential

error.

         Generally, no appeal may be taken from a judgment of conviction on a plea of

guilty or no contest. (§ 1237.5; People v. Hunter (2002) 100 Cal.App.4th 37, 41.) An

exception to this general rule exists where the defendant obtains a certificate of

probable cause. (§ 1237.5, subds. (a) & (b).) Fordley did not obtain a certificate of

probable cause and thus may not contest the validity of his plea. This includes his

claims that he was under duress and on medications when the court accepted his plea

and that the district attorney was biased against him and lied. Fordley's claim that his

attorney did things he did not want her to do challenges the effectiveness of his

counsel in representing him and are more appropriately raised by petition for writ of

habeas corpus. (People v. Avena (1996) 13 Cal.4th 394, 418-419.)

         Following our independent review of the record, we find that no reasonably

arguable factual or legal issues exist. Competent counsel has represented Fordley on

this appeal.

                                              3
                                 DISPOSITION

     The judgment is affirmed.



                                               MCINTYRE, J.

WE CONCUR:

HUFFMAN, Acting P. J.

MCDONALD, J.




                                      4